United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Biloxi, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1550
Issued: November 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 21, 2007 appellant filed a timely appeal from the March 19, 2007 merit decision
of the Office of Workers’ Compensation Programs, which denied his claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
his claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
July 25, 2006.

FACTUAL HISTORY
On August 23, 2006 appellant, then a 29-year-old outreach specialist, filed a claim
alleging that his chest pain was due to stress at work. He explained in a statement dated
July 25, 2006:
“I walked back in the warehouse to put boxes of publications away. This was
around 8:30 am. Kevin Burton started on me telling me I had to throw the stuff
away because he and Bill Owens had worked hard last week cleaning up the area.
I told him I wasn’t throwing anything away without prior approval. He told me to
throw away a large box which he had seen me put back there yesterday. I told
him I did not put the box there. Then he started calling me names, using
profanity, ‘nigger this, punk ass nigger ... I know where you stay at and I’m going
to handle you’ and that he knew I put the box there, he had seen me do it.
“I admit I did say ‘I don’t want to hear this shit today’ to try to get him to stop.
He said he was going to call the supervisor, Sammy Crider. Kevin kept on saying
how he knows where I live and he can ‘handle’ me, still using the profanity
calling me names.
“Dave Schinnerer was a witness to the whole incident. Sammy Crider heard only
a portion of it.
“I then went to [supervisor] Richard Flood who took me to ADR. I was then
asked to write this report. I feel personally threatened by Kevin Burton,
especially because we stay at the same complex.”
Mr. Schinnerer offered the following statement:
“On the morning of July 25, 2006 I was in the JFO warehouse pulling
publications for my outreach route. [Appellant] was also there pulling his
publications. Kevin Burton came in and told [appellant] to put away the two
boxes of miscellaneous publication he had put there the evening before.
[Appellant] replied he would when he got a chance. Kevin said its just
miscellaneous stuff throw it away. [Appellant] said no I don’t throw anything
away without authorization. I’m not doing what you did last week. Kevin kept
going on about it and started calling [appellant] the ‘N’ word. Things got heated.
[Appellant] kept his cool during his conversation. Kevin was saying ‘N’ I know
where you live and on and on. Sammy Crider their supervisor came in and cooled
the situation off. [Appellant] got his publications and left.”
On August 25, 2006 Dr. Eva Magiros, a cardiologist, noted a history of stress-related
chest pain. She diagnosed atypical chest pain and indicated that she believed this was not caused
or aggravated by employment activity. Dr. Magiros referred appellant to a gastroenterologist.
An endoscopic examination on September 18, 2006 revealed severe reflux esophagitis at
the gastroesophageal junction, severe gastritis in the body and the antrum of the stomach,

2

duodenitis in the bulb and descending duodenum, a hiatal hernia at the gastroesophageal junction
and possible Barrett’s esophagus.
On September 19, 2006 Dr. Alfred E. McNair, Jr., the gastroenterologist, reported: “Due
to his tremendous of stress [sic] the patient states is due to his present job, the patient is having
these symptoms of noncardiac chest pain and epigastric tenderness.”
In a decision dated March 19, 2007, the Office denied appellant’s claim for
compensation. The Office accepted that Mr. Burton verbally abused appellant on July 25, 2006,
but the medical evidence did not establish that the incident caused or contributed to a diagnosed
medical condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim. When an employee claims that
he sustained an injury in the performance of duty, he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. He must also establish that such event, incident or exposure caused an injury.2
Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty,5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
ANALYSIS
The Office accepts that a coworker verbally abused appellant in the course of his
employment on July 25, 2006. Appellant has established that he experienced a specific event or
incident occurring at the time, place and in the manner alleged. The question that remains is
whether this incident caused an injury.

1

5 U.S.C. §§ 8101-8193.

2

See generally John J. Carlone, 41 ECAB 354 (1989); Abe E. Scott, 45 ECAB 164 (1993).

3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

3

To establish the element of causal relationship, appellant must submit a well-reasoned
medical narrative explaining how the incident on July 25, 2006 caused or aggravated a diagnosed
medical condition. He has not submitted this evidence. The only medical opinion supporting his
claim comes from Dr. McNair, his gastroenterologist, who stated on September 19, 2006: “Due
to his tremendous of stress [sic] the patient states is due to his present job, the patient is having
these symptoms of non cardiac chest pain, and epigastric tenderness.” There are two basic flaws
in this report. First, Dr. McNair did not describe what caused appellant’s stress. He gave no
indication that he obtained a history of the July 25, 2006 incident accepted by the Office. To
demonstrate that he is basing his opinion on a complete and accurate history, Dr. McNair must
report what was said and in what context, consistent with the July 25, 2006 statements from
appellant and Mr. Schinnerer and consistent with what the Office accepted as factual. Without
this information, his opinion on causal relationship has limited probative or evidentiary value.7
The second flaw in Dr. McNair’s September 19, 2006 report is the lack of medical
rationale. He did not explain how the verbal abuse incident of July 25, 2006 caused or
contributed to symptoms of noncardiac chest pain and epigastric tenderness, or more specifically,
the conditions found during appellant’s endoscopic examination. It is not enough simply to state
that there is a causal relationship. Dr. McNair must explain the nature of that relationship.
Because Dr. McNair offered no medical reasoning, his opinion on causal relationship has little
probative value.8
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
July 25, 2006 incident at work caused an injury. The factual evidence establishes the incident of
July 25, 2006, but the medical opinion evidence does not reflect this and does not provide sound
medical reasoning to support that the incident caused or contributed to a diagnosed medical
condition. The Board will therefore affirm the denial of appellant’s claim for benefits.

7

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions). In Kathrine W. Brown, 10 ECAB 618 (1959), a doctor
reported that the claimant’s peptic ulcer was due to worry and noted that her history showed that she was concerned
with job insecurity. The Board found this evidence insufficient, in the absence of a recital of the factual history and in
the absence of medical rationale, to support an award of compensation.
8

See Connie Johns, 44 ECAB 560 (1993) (holding that a physician’s opinion on causal relationship must be one of
reasonable medical certainty, supported with affirmative evidence, explained by medical rationale and based on a
complete and accurate medical and factual background).

4

ORDER
IT IS HEREBY ORDERED THAT the March 19, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

